Order filed April 14, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-01005-CR
                               NO. 14-15-01006-CR
                                 ____________

                     NATHAN RAY FOREMAN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1374837 & 1374838


                                      ORDER

      The reporter’s record in this case was due January 18, 2016. See Tex. R. App.
P. 35.1. The court received 14 of 15 volumes of the reporter’s record on April 13,
2016. The official court reporter for the 177th District Court informed this court that
Gayle Patterson, a substitute court reporter, is responsible for preparation of volume
2 of the reporter’s record. Because volume 2 of the reporter’s record has not been
filed timely, we issue the following order.
      We order Gayle Patterson, the substitute court reporter, to file the record in
this appeal within 20 days of the date of this order.

                                   PER CURIAM